DETAILED ACTION
This action is in response to the amendment filed on 4/8/2021. 
Claims 1-24 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 7/15/2021 have been considered by the examiner (see attached PTO-1449).
			

Allowable Subject Matter
Claims 1-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to applying explicitly defined scaling list to type of block of video data eligible for application, the set of block types are determined based on values of one or more syntax elements decoded from a sequence parameter set of a coded video stream. 

Prior art was found for the claims as follows:

- Bordes et al. (WO 2021209331 A1)
Bordes discloses applying scaling list to block of video data in which a scaling matrix for the block of data is disabled by using the existing LFNST disable flag or using one or more flags at the SPS level.

- Ramasubramonian et al.  (US 20210092408 A1)
Ramasubramonian discloses applying scaling list to a block of video data derived from the SPS in which a flag is used to specify that the scaling list may not be applied to LFNST-coded block.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 6, 11, 16, 21, 22, 23 and 24, applying explicitly defined scaling list to type of block of video data eligible for application, the set of block types are determined based on values of one or more syntax elements decoded from a sequence parameter set of a coded video stream.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481